    Case 1:17-po-02692-TCB Document 32 Filed 11/23/18 Page 1 of 2 PageID# 39
                                                                         I

               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA                            j

                            Alexandria Division




UNITED STATES OF AMERICA



V                                           CRIMINAL NO. 1:17P02692



OLIVIA PAREDES
       Defendant



                                    ORDER


       THIS CAUSE came on November 20, 2018, for a hearing on the

charge that defendant OLIVIA PAREDES violated the conditions of

supervised probation imposed by the Honorable Theresa Carroll

Buchanan, United States Magistrate Judge.          The defendant

appeared with counsel, C. Mertz, Esquire; the United States was

represented by B. Edgar, Esquire.

       The defendant waived the preliminary hearing and does not

contest probable cause as to the allegations as contained in the

Petition on Probation.


       Wherefore, it is

       ORDERED that the defendant OLIVIA PAREDES is continued on

the same terms and conditions previously imposed with the

following modifications:

       1.   Defendant shall undergo remote alcohol testing as

directed.

       2.   Defendant must refrain from any use of alcohol.
Case 1:17-po-02692-TCB Document 32 Filed 11/23/18 Page 2 of 2 PageID# 40
